Citation Nr: 0027772	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1959 to October 
1966.  The veteran died in April 1993.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for service connection for the cause of the veteran's death.  
In August 1999 this matter came before the Board and was 
remanded to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The veteran had active service from January 1959 to 
October 1966.  He died in April 1993. 

2.  The official death certificate states that the immediate 
cause of the veteran's death was ischemic heart disease.  
Diabetes was listed as a significant condition contributing 
to death, but not resulting in the underlying cause of death.  
An autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  No competent evidence has been presented that attributes 
the onset of the fatal disease process to military service or 
to a service-connected disability.

5.  The appellant's claim that exposure to toxic chemicals to 
include Agent Orange in service caused the veteran's death 
was not accompanied by any medical evidence supporting that 
allegation.

6.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on his induction 
examination in July 1958, the veteran responded "yes" to 
having "pain or pressure in the chest", "palpitation or 
pounding heart", and "high blood pressure".  He was found 
to be qualified for induction, and it was noted that he had a 
multitude of minor complaints of a psycho-somatic nature.  
Service medical records otherwise show no complaints or 
findings of any heart disability, including ischemic heart 
disease, and no complaints or findings of diabetes.  The 
veteran's DD Form 214 shows that he was awarded the Vietnam 
Service Medal.

In a letter dated in July 1980, John S. Kelley, M.D. reported 
that the veteran was totally disabled due to a heart 
condition.

In September 1980 the veteran filed an Application for 
Compensation or Pension (VA Form 21-526), claiming that he 
was totally disabled due to heart trouble.  

Received by the RO in November 1980 were records for the 
veteran from Columbus Community Hospital as well as from Dr. 
Kelley.  A discharge summary from Columbus Community Hospital 
showed that in January 1978 the veteran was hospitalized for 
treatment for chest pain and ventricular irritability, 
uncertain cause.  Another discharge summary showed that he 
was hospitalized again in January 1978 and the diagnoses 
included organic heart disease, uncertain cause, with 
frequent premature ventricular contractions, and paroxysmal 
atrial fibrillation, with atypical chest pain.  A discharge 
summary showed that he was hospitalized in May 1980 for 
paroxysmal atrial fibrillation, frequent symptomatic unifocal 
premature ventricular contractions, and mild chronic 
obstructive pulmonary disease.  Treatment records dated from 
December 1978 to November 1980 from Columbus Community 
Hospital showed that the veteran received treatment for his 
organic heart disease, and symptoms such as shortness of 
breath, heart palpitations, and chest pain.  In November 1980 
the diagnosis was atherosclerotic heart disease, with 
paroxysmal atrial fibrillation and angina.  

On VA examination in November 1980 it was noted that the 
veteran had a normal physical examination, excluding 
cardiology.  On cardiology examination in November 1980 the 
veteran reported that ever since his 20's he had an irregular 
heartbeat, which he reportedly noticed as a sensation of a 
skipped beat for a second at a time.  He claimed this was not 
a disturbing symptom until 1978 when he began having chest 
pain in association with the palpitation.  He reported that 
the chest pain was described as a substernal, raw, pressure 
sensation, radiating to the neck and sometimes associated 
with arm numbness on the right or left side, and also 
sometimes radiating to the head.  He reported that with his 
initial episode of chest pain in 1978, he went to the 
emergency room and was admitted for observation and was 
reportedly told that he was having pain from his heart.  The 
impressions included chronic angina pectoris, slowly 
progressing in severity, chronic palpitations, and cardiac 
arrhythmias of unknown nature.  The VA examiner noted that 
the veteran had a two year history of worsening exertional 
chest pain, requiring hospitalization two times and 
discontinuation of work.  It was noted that the veteran would 
never be able to perform heavy manual labor, however, light 
manual labor may be possible depending on the results of his 
treadmills.  

By rating action in January 1981, the RO granted the 
veteran's claim for a total disability rating for pension 
purposes, based on chronic angina pectoris with history of 
myocardial infarction and chronic palpitations with cardiac 
arrhythmia.

VA treatment records showed that in March 1989 the veteran 
was seen for a two week history of tightness in his chest, 
and he was found to have angina, with a possible unstable 
pattern.  It was also noted that he had been found to have 
diabetes.  

On VA examination in March 1991, the veteran's diagnoses 
included type I diabetes mellitus, poorly controlled, with 
peripheral neuropathy, and arteriosclerotic heart disease, 
post myocardial infarction, severely compromised.  

Treatment records from Columbus County Hospital showed that 
in May 1991 the veteran was hospitalized for treatment for 
"unstable angina - rule out acute myocardial infarction".  
His diagnosis upon discharge included unstable angina and 
diabetes mellitus, type II.

The official death certificate shows that the veteran died at 
home, on April 20, 1993.  The immediate cause of the 
veteran's death was ischemic heart disease.  Diabetes was 
listed as a significant condition contributing to death, but 
not resulting in the underlying cause of death.  

Received from the appellant in October 1996, was her claim 
for service connection for the cause of the veteran's death.  
The appellant essentially contends that the veteran's medical 
problems were caused by his exposure to Agent Orange in 
service.  

Also received from the appellant in October 1996, in support 
of her claim for service connection for the cause of the 
veteran's death, was a letter from Phillip M. Williford, 
M.D., dated in July 1986.  Dr. Williford reported that the 
veteran was seen for a variety of medical problems, including 
atherosclerotic coronary artery disease, status post old 
inferior myocardial infarction with continued angina, 
functional class III by New York Heart Association criteria, 
and history of paroxysmal atrial fibrillation.  

The record reflects that the appellant submitted statements 
to the RO in January 1997 and May 1997, essentially claiming 
that service connection should be granted for various medical 
problems that the veteran had, including his heart disease, 
diabetes, and chronic skin problems, which were reportedly 
caused by his exposure to Agent Orange.  The appellant 
indicated that after the veteran's death she had received a 
check from the "Agent Orange Registry".  In another 
statement dated in July 1997 the appellant noted that she had 
received a letter in August 1996 for the veteran, notifying 
him that he may be eligible for service connected 
compensation for a condition that was recognized as the 
result of exposure to herbicides, and urging the veteran to 
contact the nearest RO.  

In November 1997 the RO sent a letter to the appellant 
advising her of the evidence needed to complete her claim for 
service connection for the cause of the veteran's death, 
namely medical evidence that supports her claim that the 
cause of the veteran's death was due to Agent Orange 
exposure.

Received by the RO in April 1998 was a packet of medical 
records for the veteran submitted by the appellant, some of 
which had previously been considered by the RO, and which 
showed treatment for the veteran's heart disease and 
diabetes, as well as other unrelated medical problems.  A 
report from Columbus County Hospital showed that the veteran 
was hospitalized in January 1979 for cardiac arrthymia 
associated with minimal shortness of breath by history 
probably due to being off his medication.  In a letter dated 
in June 1979, John S. Kelley, M.D. reported seeing the 
veteran for a two week history of exercise induced 
palpitation associated with a vague, left precordial 
discomfort, radiating to the left arm with mild dyspnea.  In 
a letter from Dr. Williford dated in July 1987 it was noted 
that the veteran was being referred for consideration of 
possible coronary arteriography, and Dr. Williford detailed 
the veteran's medical history, including his atherosclerotic 
coronary artery disease, status post old inferior myocardial 
infarction with continued angina, exercise induced, and 
recurrent paroxysmal atrial fibrillation.  

Additional records submitted by the appellant in April 1998 
included a VA dermatology clinic consultation dated in August 
1990 in which it was noted that the veteran was seen for 
complaints of moles and a rash in the groin, and it was noted 
that he had a history of exposure to herbicides.  A discharge 
summary dated in December 1980 showed that the veteran was 
hospitalized for atherosclerotic heart disease with acute 
inferior myocardial infarction and paroxysmal atrial 
fibrillation.  In a letter dated in July 1991, David J. 
Batluck, D.O. reported that the veteran was admitted to 
Columbus County Hospital in May 1991 due to unstable angina, 
and it was noted that serial EKG's showed acute ischemia.  
Private treatment records dated from September 1992 to 
February 1993 showed that the veteran received treatment for 
his diabetes.  

In August 1999 the Board remanded this matter to the RO for 
further evidentiary development.  

Received by the RO in August 1999 was a response from the 
Winston-Salem VA OPC indicating that the veteran had never 
been treated at that facility.

Received by the RO in September 1999 were treatment records 
from the Fayetteville VA Medical Center dated from November 
1982 to June 1991, showing that the veteran was treated for 
his heart problems and his diabetes, as well as other 
unrelated medical problems.  On Agent Orange Examination in 
July 1990 the veteran's chief complaint was of a skin rash.  
The veteran reported that he was in Vietnam for three months 
in 1966 and claimed he was exposed to herbicides.  He 
complained of having a skin rash over the right side of his 
face and the groin area since he came out of Vietnam.  He 
also reported that "things started happening to him, 
including a heart attack in 1980".  It was noted that he had 
a history of diabetes mellitus for the past two years, and 
history of ASHD with myocardial infarction in 1980.  The 
impressions included "rule out herbicide exposure", 
diabetes mellitus, obesity, ASHD, and dermatitis.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110, 1131.  To establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
Additionally, for a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The law provides that a claimant for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  VA has 
the duty to assist a claimant in developing facts pertinent 
to the claim, if the claim is determined to be well grounded.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
answered is whether the veteran has presented a well grounded 
claim; that is, a claim which is plausible.  If the veteran 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

As explained below, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded.  To sustain a well grounded 
claim, the appellant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, supra.  

The record reflects that the veteran's period of active 
service included a tour of duty in Vietnam.  The regulations 
pertaining to Agent Orange exposure, now expanded to include 
all herbicides used in Vietnam, provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and have a 
disease listed at 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307(a)(6); see also McCartt v. West, 12 Vet. App. 164 
(1999).  The specified diseases include chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.

The applicable regulations further provide that the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In this case, the appellant has submitted medical evidence in 
the form of a death certificate indicating that the immediate 
cause of the veteran's death was ischemic heart disease, and 
diabetes was listed as a significant condition contributing 
to death, but not resulting in the underlying cause of death.  
The appellant essentially claims that exposure to Agent 
Orange during the veteran's service in Vietnam caused his 
ischemic heart disease and his diabetes, which led to the 
veteran's death.

First, the Board notes that the veteran had no service-
connected disabilities at the time of his death.  Thus, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In that regard, the Board notes 
that the veteran's service records contain no complaints, 
treatment, findings, or diagnosis of any heart disease or 
diabetes.  In fact, the veteran's heart disease and diabetes 
were not diagnosed until 1978, nearly 12 years following his 
discharge from service.  While there is evidence showing that 
the veteran served in Vietnam during the Vietnam era, he did 
not have one of the diseases listed at 38 C.F.R. § 3.309(e), 
and most importantly, the death certificate does not show 
that his death was caused by any of the diseases listed at 38 
C.F.R. § 3.309(e).  Accordingly, the appellant's claim may 
not be granted on the basis of presumptive service connection 
due to Agent Orange exposure in Vietnam.

The Board also finds that there is insufficient evidence to 
establish service connection for either ischemic heart 
disease or diabetes on a direct basis.  See Combee, supra. 
The Board notes that a review of the entire record shows that 
what is lacking in establishing a well grounded claim is 
medical evidence of a relationship between the veteran's 
service and his subsequent development of ischemic heart 
disease and diabetes which caused his death.  There is no 
medical evidence or opinion specifically linking the 
veteran's exposure to Agent Orange in service to his cause of 
death many years later.  Consequently, the appellant has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the instant claim is not well grounded as 
it lacks plausibility.  

The Board acknowledges the appellant's sincere belief that 
the veteran's death was caused by exposure to Agent Orange.  
The Board also notes that the appellant indicated that after 
the veteran's death she received a check from the "Agent 
Orange Registry".  It appears that the appellant may have 
received monies from the Agent Orange Veteran Payment 
Program.  By way of history, the Board notes that in the 
1970's Vietnam veterans filed a class action lawsuit against 
manufacturers of dioxin and the United States Government to 
obtain compensation for alleged injuries due to the use of 
Agent Orange in Vietnam.  In 1984, manufacturers of dioxin 
agreed to establish a $180 million fund to compensate class 
members.  In Re Agent Orange Product Liability Litigation, 
597 F.Supp. 740 (E.D.N.Y. 1984) aff'd 818 F.2d 145 (2nd Cir. 
1987).  Notably, however, in 1987, actions against the United 
States were dismissed, In Re Agent Orange Product Liability 
Litigation, 818 F.2d 194 (2nd Cir. 1987), and thus, the 
United States Government (and VA) is not a party to the 
settlement agreement from which the appellant apparently 
received payment.  Moreover, receipt of compensation under 
the Agent Orange Veteran Payment Program is based on 
standards different than those required to establish service 
connection.  Darby v. Brown, 10 Vet. App. 243 (1997); Brock 
v. Brown, 10 Vet. App. 155 (1997).  As a result, the 
appellant's receipt of any monies from this Agent Orange 
settlement program is not relevant to the issue on appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 

